      Case 1:18-cv-04921-PGG-KHP Document 93 Filed 01/18/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

 SPARROW FUND MANAGEMENT, LP,                         Civil Case No.: 1:18-cv-04921-PGG-KHP

                                  Plaintiff,

                            vs.
                                                           PLAINTIFF SPARROW FUND
 MIMEDX GROUP, INC., PARKER H.                           MANAGEMENT, LP’S FRCP 72(b)(2)
 “PETE” PETIT and JOHN DOES 1-10,                         OBJECTIONS TO REPORT AND
                                                         RECOMMENDATION AND ORDER
                                  Defendants.               ON MOTIONS TO DISMISS
                                                                 (DOC. NO. 84)


                                          INTRODUCTION

       Pursuant to FRCP 72(b)(2), Plaintiff Sparrow Fund Management, LP (“Sparrow”) hereby

objects to several portions of the Report and Recommendation and Order (“RRO”) entered by U.S.

Magistrate Judge Katharine H. Parker (Doc. No. 84) in connection with the motions to dismiss

filed by Defendants MiMedx Group, Inc. (“MiMedx”) and Parker H. “Pete” Petit (“Petit”)

(collectively “Defendants”) (Doc. No. 44). To be clear, should the Court allow it, Sparrow intends

to take Judge Parker’s recommendation to amend its Complaint and believes that it can address

the issues and deficiencies noted in the RRO. Should Sparrow be allowed leave to amend, as the

RRO suggests, then the objections stated herein largely, though not entirely, become moot.

Nevertheless, in order to properly preserve the issues and because it is unclear from the RRO

whether Judge Parker believes amendment could cure some of the defects she identified, Sparrow

believes it is necessary to file these objections now.

       Regarding the FRCP 12(b)(6) motion to dismiss (Doc. No. 44), Judge Parker concluded

that the allegations in the Complaint in this action (Doc. No. 1) relating to “Statements 1, 2, 3,

and 7,” as she defined them, should be dismissed or stricken because the statements were either




                                                  1
      Case 1:18-cv-04921-PGG-KHP Document 93 Filed 01/18/19 Page 2 of 7



absolutely privileged or qualifiedly privileged. Doc. No. 84, pp. 15-16. Unfortunately, Judge

Parker did not address an argument raised by Sparrow in its opposition that would have defeated

the privilege argument. Judge Parker also concluded that the allegations as to certain other of

Defendants’ statements should be dismissed or stricken because they were not clearly and

unambiguously “of and concerning” Sparrow, though taken in context, a reasonable juror could

easily and properly conclude that all such statements did relate specifically to Sparrow.

       As to the FRCP 12(b)(2) motion to dismiss the claims against Petit for lack of personal

jurisdiction (Doc. No. 46), Judge Parker failed to correctly credit the arguments and facts put forth

by Sparrow, and should not have granted the motion to dismiss without at least giving Sparrow

the opportunity to conduct limited jurisdictional discovery to learn additional facts about exactly

where Petit was when he issued and made defamatory statements, what business he was transacting

in New York, and how that business was connected with the defamatory statements he made.

       For the reasons specified below, Sparrow requests that, as to those findings and

conclusions, this Court reject those portions of the RRO and decline to order dismissal or the

striking of those allegations and the claim against Petit.

                                           DISCUSSION

I.     FRCP 12(b)(6) Motion to Dismiss For Failure to State a Claim.

       A.      Privilege and “Sham Lawsuit”.

       As was noted in the RRO, the instant action arises out of a prior lawsuit filed against

Sparrow and others by MiMedx and another party (MiMedx Group, Inc., et al. v. Sparrow Fund

Management, LP, et al., No. 1:17-cv-07568-PGG-KHP (“Sparrow I”)) and other statements made

by Defendants about Sparrow. Doc. No. 84, p. 1. In the instant case, Sparrow has alleged that the

claims made by Defendants in Sparrow I and in the other related public statements were




                                                  2
      Case 1:18-cv-04921-PGG-KHP Document 93 Filed 01/18/19 Page 3 of 7



defamatory. Doc. No. 1. Defendants moved to dismiss the Complaint in the instant action under

FRCP 12(b)(6), claiming (among other things) that the Complaint failed to adequately plead that

the defamatory statements were not either absolutely or qualifiedly privileged. Doc. No. 45, pp. 8-

12. Specifically, Defendants asserted that the allegations made in Sparrow I were absolutely

privileged because they were made in the context of a legal proceeding (citing O’Brien v.

Alexander, 898 F.Supp. 162, 171 (S.D.N.Y. 1995)), and other public statements were protected by

a qualified privilege because they were fair and true reports of what was being litigated in that case

(relying on Section 74 of the New York Civil Rights Law).

       In Sparrow’s opposition to the motion to dismiss, it responded that neither the absolute nor

the qualified privilege apply to statements in or arising out of a “sham” lawsuit, citing Williams v.

Williams, 23 N.Y.2d 592, 599 (1969) and Bridge C.A.T. Scan Associates v. Ohio Nuclear, Inc., et

al., 608 F.Supp. 1187, 1194-1195 (S.D.N.Y. 1985). Doc. No. 58, pp. 12-15. Those cases provide

that neither privilege applies when the prior proceeding was maliciously instituted, alleging false

and defamatory statements. As was stated in the Bridge C.A.T. Scan Associates case, “Under New

York law, such a [defamation] claim is barred neither by the absolute privilege afforded statements

made in pleadings, nor by the statutory privilege afforded fair and true reports of such statements,”

because “for [a party], purposely and maliciously, to stimulate press coverage and wide publicity

of a complaint with its allegedly false and malicious statements is beyond the pale of protection.”

Bridge C.A.T. Scan Associates v. Ohio Nuclear, Inc., et al., supra, 608 F.Supp. at 1194. Moreover,

the authority cited by Sparrow in its opposition demonstrated that the question of the “sham”

lawsuit is particularly ill-suited to determination on a motion to dismiss. Doc. No. 58, p. 13, citing

Halcyon Jets, Inc. v. Jet One Group, Inc., 894 N.Y.S.2d 392, 393 (2010) and Conte v. Newsday,

Inc., 703 F.Supp.2d 126, 146–47 (E.D.N.Y. 2010).




                                                  3
      Case 1:18-cv-04921-PGG-KHP Document 93 Filed 01/18/19 Page 4 of 7



       Judge Parker, in her RRO, noted the issue and the Williams case at the bottom of page 11

and top of page 12, although she seemed to state that it only applies to claims of qualified privilege

under Section 74, rather than to both qualified and absolute privilege, as was stated in the Bridge

C.A.T. Scan Associates case. But then Judge Parker did not revisit the question when discussing

the privilege issue at pages 15 and 16 of her RRO. She concluded that the statement she has

identified previously as Statement 1 is absolutely privileged, and that the statements she has

identified previously as Statements 2, 3, and 7 are protected by the qualified privilege and should

be stricken from the case, but she then never addressed the question of whether those privileges

protect Defendants in this action, given that Sparrow has alleged that the allegations in the Sparrow

I case relating to Sparrow and all statements arising out of or relating to it were malicious,

defamatory, and frivolous. Doc. No. 1, ¶¶ 12-14, 16, 17, 22, 44, 49, 51, 54, and 55. 1

       In other words, Sparrow alleged that the Sparrow I lawsuit was a “sham” lawsuit, and

therefore the allegations contained therein and reporting or statements about that lawsuit were not

protected by the absolute or qualified privileges, according to the Williams and Bridge C.A.T. Scan

Associates cases. The question of whether a lawsuit was a “sham” lawsuit and therefore whether

the absolute or qualified privileges apply is a question for the jury and not properly decided on an

FRCP 12(b)(6) motion, according to the Halcyon Jets and Conte cases. Judge Parker noted the

issue, but then failed to address it in any way when ruling that Statements 1, 2, 3, and 7 were

privileged and that the claims relating to those statements should be dismissed. For this reason,

Sparrow requests that the portion of the RRO relating to the privilege question (Doc. No. 84, pp.



1
  It is worth noting that Defendants, in their reply brief, argued that Sparrow’s Complaint in this
case contained no such allegations (Doc. No. 70, pp. 2-3), but they are clearly present in paragraphs
14, 44, 49, 51, and 55 of the Complaint (Doc. No. 1). To the extent that it is believed that the
allegations in those paragraphs are not adequate to raise the “sham lawsuit” issue, then that will be
addressed when Sparrow amends its Complaint.


                                                  4
      Case 1:18-cv-04921-PGG-KHP Document 93 Filed 01/18/19 Page 5 of 7



15-16) be rejected by this Court and that the allegations relating to Statements 1, 2, 3, and 7 be

allowed to remain in the case.

       B.      “Of and Concerning” Sparrow.

       As Judge Parker wrote in the RRO, quoting Daytree at Cortland Square Inc. v. Walsh, 332

F.Supp. 3d 610, 629 (E.D.N.Y. 2018), “The test in this circuit is whether the libel designates the

plaintiff in such a way as to let those who knew the plaintiff understand that he was the person

meant. It is not necessary that all the world should understand the libel.” (Doc. No. 84, p. 14,

internal citations omitted). Earlier in the RRO, Judge Parker noted that Sparrow I was filed in

October 2017, and then listed the public statements and comments by Defendants that were at issue

in the instant case, which comments were made over a period of five months (with most occurring

within a few weeks after the filing of Sparrow I). Doc. No. 84, pp. 3-6. Judge Parker concluded

that Statements 5, 6, 8, 10, and 11 should be dismissed or stricken from the case because they

referred only to “short sellers” as a group and could not reasonably be read to refer specifically to

Sparrow. Doc. No. 84, pp. 13-14.

       The problem is that in doing so, Judge Parker places herself in the place of the jury and

concludes (incorrectly) that a person who knew of and was familiar with Sparrow couldn’t

reasonably reach the conclusion that those statements referred specifically to Sparrow. But the

allegations stated that shortly after suing Sparrow and accusing it in the lawsuit of engaging in

fraudulent manipulation of the market through short-selling MiMedx’s stock, Defendants issued

press releases and talked about fraud and “recent short seller attacks on the Company” (Statement

No. 5), entities that are involved in illegal short selling activities (Statement Nos. 6, 10, and 11),

and in particular, entities involved in illegal short selling behavior that MiMedx is currently suing




                                                  5
      Case 1:18-cv-04921-PGG-KHP Document 93 Filed 01/18/19 Page 6 of 7



(Statement No. 8). Doc. No. 84, pp. 5-6. (What does “going down the civil path with” mean, if not

referring to the lawsuit that was recently filed against Sparrow?)

       Taking these statements in context, it is impossible to say that no reasonable person could

conclude that all those statements were about Sparrow. A person who was aware of Sparrow and

knew that MiMedx was in the process of suing Sparrow and was accusing it of being Aurelius

Value and engaging in illegal and fraudulent short selling activities could reasonably conclude that

all of those statements referred to Sparrow. Accordingly, the RRO erred, at least at this early

procedural stage, in dismissing the allegations relating to Statements 5, 6, 8, 10, and 11, because

they could reasonably be understood to be “of and concerning” Sparrow.

II.    FRCP 12(b)(2) Motion to Dismiss Petit for Lack of Personal Jurisdiction.

       As to Petit’s FRCP 12(b)(2) motion for dismissal due to lack of personal jurisdiction over

him, Sparrow’s opposition brief (Doc. No. 54) presented extensive authority and supporting facts

making an adequate prima facie showing that this Court has personal jurisdiction over Petit in this

case. Petit, through his own personal statements (at least one of which was made in New York),

defamed Sparrow in connection with his business-related efforts in New York to bolster the

reputation of his company (as reported by New York-based Bloomberg) and to protect the

company’s position with the New York-based Nasdaq and New York-based investors. Sparrow

requested the opportunity to conduct limited jurisdictional discovery to verify facts it believes to

be true and to nail down the details of Petit’s New York-related activities and transactions, but

Judge Parker denied that request in a short footnote which puts the cart before the horse by refusing

to allow discovery because there was no proof that it would result in facts that it was aimed at

discovering. Sparrow requests that this Court overturn the dismissal of the claims against Petit or,




                                                 6
        Case 1:18-cv-04921-PGG-KHP Document 93 Filed 01/18/19 Page 7 of 7



at the very least, put that decision on hold while allowing Sparrow to conduct discovery aimed at

the facts necessary to oppose the motion.

                                        CONCLUSION

        Judge Parker erred by dismissing the claims based on privileged statements without

addressing the fact that the statements were made in and about a “sham lawsuit,” which statements

are not privileged. Judge Parker further erred by concluding that certain of the defamatory

statements could not reasonably be understood to refer to Sparrow, without taking the statements

together in context and as viewed by a person knowledgeable about the parties and their

relationships. Finally, Judge Parker erred by dismissing the claims against Petit without at least

giving Sparrow the opportunity to conduct discovery to verify and bolster the already-known

connections between Petit’s New York business transactions and the defamation at issue in this

case.

Dated: January 18, 2019                      Respectfully submitted,

                                             BRESSLER, AMERY & ROSS, P.C.

                                             /s/ Nikolas S. Komyati
                                             Nikolas S. Komyati, NYB #4298188
                                             nkomyati@bressler.com
                                             17 State Street
                                             New York, NY 10004
                                             Tel: 212-425-9300 | Fax: 212-425-9337

                                             HARRIS BERNE CHRISTENSEN LLP

                                             /s/ Adam S. Heder
                                             Adam S. Heder, CSB #270946, OSB #151144
                                             adamh@hbclawyers.com
                                             15350 SW Sequoia Parkway, Suite 250
                                             Portland, OR 97224
                                             Tel: 503-968-1475 | Fax: 503-968-2003
                                             Admitted pro hac vice

                                                Counsel for Plaintiff Sparrow Fund
                                                Management, LP


                                                7
